Zeal Energy Corp. v. Marburger                                      



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-681-CV



ZEAL ENERGY CORPORATION,

	APPELLANT

vs.



WILBERT E. MARBURGER AND ERNA MARBURGER,

	APPELLEES


 

FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 90-1429, HONORABLE DAN R. BECK, JUDGE PRESIDING
 


PER CURIAM
	The transcript was tendered for filing with the Clerk of this Court on December
27, 1993.  Because a request for findings of fact and conclusions of law was filed, the transcript
was due by July 1, 1993, one hundred twenty days after the judgment was signed.  Tex. R. App.
P. 54(a).  A motion for extension of time for late filing the transcript was due by July 16, 1993,
fifteen days after the last date for filing the record.  Tex. R. App. P. 54(c); see B.D. Click Co.
v. Safari Drilling Corp., 638 S.W.2d 860, 862 (Tex. 1982).  Appellant Zeal Energy
Corporation's motion for leave to file the record after the expiration of the statutory filing date
was filed on January 10, 1994.
	Because the transcript has not been timely filed, we will dismiss the appeal.  Tex.
R. App. P. 54(a), 60(a)(2).  Zeal's motion for leave to file the record is overruled.


	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Appeal Dismissed
Filed:  January 26, 1994
Do Not Publish